DETAILED ACTION
Claims 17-20 and 22-26 were rejected in Office Action mailed on 05/10/2022.
Applicant filed a response, amended claim 24 on 08/10/2022.
Claims 17-26 are pending, and claim 21 is withdrawn.
Claims 17-20 and 22-26 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19-20, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palackal et al., US 2009/0306317 A1 (Palackal) (provided in IDS received on 10/07/2020).
Regarding claims 17, 19-20 and 25-26, Palackal discloses a process for the preparation of a silylchromate catalyst (i.e., a chromium-based catalyst), and a process for the production of an ethylene homopolymer or an ethylene copolymer (i.e., for the production of polyolefin) in the presence of the silylchromate catalyst obtained (Palackal, Abstract); a process for the homopolymerization of ethylene and to a process for the copolymerization of ethylene in the presence of the silylchromate catalyst (i.e., for the polymerization of an olefin into a polyolefin) (Palackal, [0002]).
Palackal further discloses reducing the supported silylchromate by addition of a reducing agent (Palackal, [0008]); the reduction of the supported silylchromate are preferably carried out in a hydrocarbon solvent such as for example isopentane (i.e., to produce a reduced chromium-based catalyst) (Palackal, [0042]).
Palackal further discloses in Example 1, silica was added to a reactor (i.e., a mix vessel); bis-triphenysilylchromate was added to it followed by isopentane; the reaction mixture was stirred; next diethylaluminumethoxide (i.e., an alkyl aluminum oxide) was then added (i.e., a mix vessel is used) (Palackal, [0045]).
Palackal further discloses in Example I, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 75°C (reading upon evaporating the solvent at a drying temperature to dry the reduced chromium-based catalyst and increasing an operating temperature of the mix vessel from a reaction temperature to the drying temperature) (Palackal, [0045]).

Palackal further discloses, in Example I, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 75°C, the heating was continued for 5 hours (Palackal, [0045]); in Example II, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 80°C, the heating was continued for 5 hours (Palackal, [0046]); in Example III, subsequently reactor vent was opened to remove isopentane simultaneously increasing the temperature to 85°C, the heating was continued for 5 hours (Palackal, [0047]), reading upon specifying the drying temperature.
Palackal further discloses, the catalysts including Example I to III, were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min (to give a desired flow index response) (Palackal, page 3, left column, above Table 2).

Palackal further discloses in Example I, the product discharged into a sample cylinder (i.e., reading upon collecting the reduced chromium oxide catalyst) (Palackal, [0045]).
Palackal further discloses the catalysts including Example I were used in a gas phase process for the production of high density polyethylene (HDPE) (Palackal, page 3, left column, above Table 2), which would necessarily require delivering the catalyst of Example I to a polyolefin polymerization reactor and also read upon polymerizing an olefin into a polyolefin in presence of the reduced chromium-based catalyst in a polymerization reactor.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palackal, and taken in view of evidence by Claudine US 7488862 B2 (Claudine).
Regarding claim 24, Palackal further discloses suitable supports include for example inorganic supports (Palackal, [0031]); specifically, a suitable silica includes for example ES 70 silica of Ineos (Palackal, [0032]). According to Claudine, ES70 has a surface area of 280 m2/g and a pore volume of 1.6 ml/g (Claudine, column 5, lines 22-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palackal.
Regarding claim 18, as applied to claim 17, Palackal further discloses drying of the reduced silylchromate at a temperature of at least 25°C (Palackal, [0009]), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palackal as applied to claim 17 above, and further in view of Vacuum Drying (VD).
Regarding claim 22, as applied to claim 17, Palackal further discloses drying of the reduced silylchromate (Palackal, [0009]). Palackal does not explicitly disclose wherein evaporating comprises reducing an operating pressure of the mix vessel.
With respect to the difference, VD teaches vacuum drying (i.e., comprising reducing an operating pressure) (VD, page 1). 
As VD expressly teaches, vacuum drying permits minimum energy loss (VD, Section Advantages).
VD is analogous art as VD is drawn to drying technique.
In light of the motivation of using vacuum drying, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Palackal, to use vacuum drying, for the drying of the reduced silylchromate (i.e., wherein evaporating comprises reducing an operating pressure of the mix vessel), in order to permit minimum energy loss, and thereby arrive at the claimed invention. 
	

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

The double patenting rejection using U.S. Patent No. 10835890 B2 was not envisaged in light of applicants’ filing of a proper terminal disclaimer on 08/10/2022.
	
Applicant primarily argues:
“In making this discovery, Applicant has identified a specific result effective variable (e.g., specifying or adjusting the drying temperature) that was neither taught nor suggested to be effective in achieving this result (e.g., to change the flow index response of the reduced chromium-based catalyst). Palackal, however, is completely silent with respect to any direct influence the drying temperature might have on changing the flow index response of a reduced catalyst, let alone being able to adjust the drying temperature so as to change the flow index response of a reduced chromium-based catalyst. The Examiner asserts, however, that Table 1 and paragraph [0051] of Palackal shows that the variance in the drying temperature of the silylchromate catalysts results in a change in the molecular weight of the polymer. Applicant, however, respectfully submits that it is neither likely nor possible for one skilled in the art to have recognized this change in drying temperature is the direct cause (i.e., the result-effective variable) of the change in molecular weight seen in Table 1 and paragraph [0051] of Palackal.”

Remarks, p. 5-6

The Examiner respectfully traverses as follows:
Given that Palackal discloses the use of specific temperatures in obtaining high density polyethylene (HDPE) having a flow index of 8-9 dg/min, as specifically shown below, (Palackal, page 3, left column, above Table 2), Palackal would read upon the claimed limitation of specifying the drying temperature to give a desired flow index response of the reduced chromium-based catalyst, as set forth in pages 8-9 of Office Action mailed 05/10/2022.
Palackal [0051] discloses,
 
    PNG
    media_image1.png
    204
    537
    media_image1.png
    Greyscale

Table 1 of Palackal, with annotation
“The catalysts according to the Examples I-III and the Comparative Examples A-C were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min and a density of 952-954 kg/m3.” (emphasis added).

Hence, in light of the disclosure above (Palackal, [0051]), the producing method, including the drying temperature, is a variable to produce the HDPE having a flow index of 8-9 dg/min (i.e., desired flow index).
Applicant further argues:
“Table 1 of Palackal gives an overview of the deposition, reduction and drying times and temperatures for the silylchormate catalysts of Examples I-III and paragraph [0051] provides that "[t]he catalysts according to the Examples I-III and the Comparative Examples A-C were used in a gas phase process . .. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min and a density of 952-954 kg/m3." As seen in the Examples section, however, not only were there changes to the drying temperatures of the silylchormate catalysts of Examples I-III, but there were also differences in both the amount of catalyst, solvent and reducing agent used in preparing the silylchormate catalysts of Examples I-III in Palackal (please see paragraphs [0045]-[0047] of Palackal). One skilled in the art would appreciate that such differences in the preparation of the silylchormate catalysts of Examples I-III would affect not only the productivity of each catalyst, but also the physical properties of the polymers they produce (e.g., flow index values). It is respectfully submitted, therefore, that too many differences exist in the preparation of the silylchormate catalysts of Examples I-III of Palackal to allow for one skilled in the art to understand that adjusting the drying line-out temperature is per se the result-effective variable that changes the flow index response of the silylchromate catalysts.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
Firstly, given that Palackal discloses the use of specific temperatures in obtaining high density polyethylene (HDPE) having a flow index of 8-9 dg/min, Palackal would read upon the claimed limitation of specifying the drying temperature to give a desired flow index response of the reduced chromium-based catalyst, as set forth above,
Palackal [0051] discloses,
 
    PNG
    media_image1.png
    204
    537
    media_image1.png
    Greyscale

Table 1 of Palackal, with annotation
“The catalysts according to the Examples I-III and the Comparative Examples A-C were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min and a density of 952-954 kg/m3.” (emphasis added).

Hence, in light of the disclosure above (Palackal, [0051]), the producing method, including the drying temperature, is a variable to produce the HDPE having a flow index of 8-9 dg/min (i.e., desired flow index).”
Secondly, the present claims do not require drying temperature as the only result effective variable for a desired flow index response. 

Applicant further argues:
“Applicant further notes that the flow index values of 8-9 dg/min provided in paragraph [0051] of Palackal were not only for Examples I-III, but also for the Comparative Examples A- C. Palackal, however, fails to identify or suggest what flow index values of 8-9 dg/min are associated with either the specific Examples I-III and/or Comparative Examples A-C. For example, nothing in Palackal teaches or suggests that it was the change in drying temperature for Examples I-III that resulted in a range of flow index values anymore that the range of flow index values was the result of the deposition temperature and/or the reduction temperature for Comparative Examples A-C. As such there is now possible way for one skilled in the art to know or derive from Palackal what is asserted in the present office action.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Given that Palackal discloses the use of specific temperatures in obtaining high density polyethylene (HDPE) having a flow index of 8-9 dg/min, Palackal would read upon the claimed limitation of specifying the drying temperature to give a desired flow index response of the reduced chromium-based catalyst, as set forth above,
Palackal [0051] discloses,
 
    PNG
    media_image1.png
    204
    537
    media_image1.png
    Greyscale

Table 1 of Palackal, with annotation

“The catalysts according to the Examples I-III and the Comparative Examples A-C were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min and a density of 952-954 kg/m3.” (emphasis added).

Hence, in light of the disclosure above (Palackal, [0051]), the producing method, including the drying temperature, is a variable to produce the HDPE having a flow index of 8-9 dg/min (i.e., desired flow index).”


Applicant further argues:
“Applicant further notes that Palackal provides that the reduction in preparation time of the process to prepare the silylchromate catalyst that has improved ethylene polymerization productivity is achieved by the combination of (1) increasing the deposition temperature, (2) the reduction temperature and (3) the drying temperature and (4) decreasing the deposition time, (5) the reduction time and (6) the drying time (see, among others, paragraphs [0010] and [0011] of Palackal). Palackal is teaching that these six process parameters are being changed in producing the silylchormate catalysts. So again, one skilled in the art would have no way of knowing let alone understanding that only one of these six variables (i.e., adjusting the drying temperature) is the per se result-effective variable that also changes the flow index response of not only a silylchormate catalyst as seen in Palackal.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, as applicants noted, Palackal discloses that the drying temperature is one of the process parameters that needs to be specified to obtained a desired flow index response of the reduced chromium-based catalyst, as set forth above,
Palackal [0051] discloses,
 
    PNG
    media_image1.png
    204
    537
    media_image1.png
    Greyscale

Table 1 of Palackal, with annotation
“The catalysts according to the Examples I-III and the Comparative Examples A-C were used in a gas phase process at a temperature of 106°C. for the production of high density polyethylene (HDPE) having a flow index of 8-9 dg/min and a density of 952-954 kg/m3.” (emphasis added).

Hence, in light of the disclosure above (Palackal, [0051]), the producing method, including the drying temperature, is a variable to produce the HDPE having a flow index of 8-9 dg/min (i.e., desired flow index).”

Secondly, the present claims do not require drying temperature as the only result effective variable for a desired flow index response.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                  

                                                                                                                                                                                      /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732